DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final action is in reply to the amendments and remarks filed on 20 October 2021.
Claims 1, 5, 8-11, 15 and 18-20 have been amended.
Claims 1-20 are currently pending and are allowed.

Response to Amendment & Remarks
Applicant’s amendments and remarks are sufficient to overcome the 112, 102 and 103 rejections previously raised.  These rejections are respectfully withdrawn and claims 1-20 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are hereby allowed.  
None of the prior art of record taken individually or in combination teach a non-obvious combination where a subscriber interface is initiated by gathering a specification identifying a sentiment parameter related to a sarcasm sentiment detected during execution of a transitory sentiment community generation software 
The prior art most closely resembling the claimed invention includes Bastide et al. (US 2018/0331990), Mustaq et al. (US 2009/0265332) and Golshan (US 2014/0019443).
Bastide teaches a physical reaction module and emotional determination module that identifies a sentiment parameter related to an expected result during execution of an application such as a messaging process.  Associations between physical reactions and emotional determinations and particular words or phrases in messages are continuously updated and the expected result is monitored so that notifications can be triggered in an interface.  Bastide does not demonstrate the evaluation of sarcasm sentiments that are detectable during execution of a community generation application or that the parameter being monitored is related to a sarcasm sentiment likelihood threshold that is used to update or modify a sentiment classification associated with the parameter.  A modified parameter is not illustrated as being utilized to initiate an interface notification.
Mustaq teaches a system and method for evaluating features and options for products, services and entities specifically describing determining opinions and sentiments based on input data pertaining to product and service reviews. Mustaq further describes providing an output notice relating to benchmark scores and 
Golshan teaches systems and methods for discovering content of predicted interest to a user.  Specifically the system selects a set of relevant content elements based on probability scores, i.e. those exceeding a threshold probability, and therefore are considered relevant.  The discovery system also creates matrices for authors and brands and can be used to evaluate intention, sentiment, sarcasm or the like. Golshan does not demonstrate the evaluation of sarcasm sentiments that are detectable during execution of a community generation application or that the parameter being monitored is related to a sarcasm sentiment likelihood threshold that is used to update or modify a sentiment classification associated with the parameter.  A modified parameter is not illustrated as being utilized to initiate an interface notification.
Because none of the prior art of record taken individually or in combination teach a non-obvious combination where a subscriber interface is initiated by gathering a specification identifying a sentiment parameter related to a sarcasm sentiment detected during execution of a transitory sentiment community .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golshan (US 2014/0019443) Discovering Content of Predicted Interest to a User, including evaluating probability thresholds and taking sarcasm into account as a sentiment associated brand or other parameter characterization for an author or user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623